Citation Nr: 1105882	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  07-27 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) greater than 30 percent prior to March 10, 2008, 
and to a rating in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from December 2000 to December 3, 
2004.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Historically, the Veteran was notified by RO letter in March 2006 
of a rating decision that month which granted service connection 
for PTSD and assigned an initial 30 percent disability rating, 
both effective December 4, 2004 (day after discharge from active 
service).  

In an e-mail from the Veteran, received on June 8, 2006, he 
stated that "I recently inquired about receiving more 
compensation due to my PTSD" and he stated that his "PTSD has 
gotten worse."  Because he did not express disagreement with the 
assignment of an initial 30 percent disability rating or express 
an intent to appeal or desire for appellate review, the June 2006 
communication does not constitute a Notice Disagreement (NOD) 
which would initiate an appeal from the initial 30 percent rating 
assigned by the March 2006 rating decision.  See Gallegos v. 
Principi, 283 F.3d 1309, 1315 (Fed. Cir. 2002).  The RO 
interpreted that e-mail communication as a claim for increase, as 
shown by an e-mail response to the Veteran dated June 12, 2006, 
which stated "[a] review of your record indicates that there is 
no claim pending for an increase in your PTSD at this time. Based 
on the information that you provided in your inquiry we will 
accept this information as a claim for increase in your PTSD 
condition" and he was told that he would shortly received 
information about the Veterans Claims Assistance Act.  

In direct appeals, all filings must be read 'in a liberal manner' 
regardless whether or not the veteran is represented.  38 C.F.R. 
§ 20.202."  Robinson v. Shinseki, 557 F.3d 1355, 1359-60 (Fed. 
Cir. 2009) (citing Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 
2009)).  However, the Board notes that a claim for a rating 
increase received within the one-year appeal period of an 
original rating decision is not, as a matter of law, an NOD with 
the initial rating assigned.  The "Court has not held that a 
claim for an increased rating is to be construed by VA as an 
NOD."  Voracek v. Principi, No. 00-1574, slip op. at 5 (U.S. 
Vet. App. May 13, 2004) (nonprecedential single-Judge order).  
Even interpreted liberally, the Veteran's June 8, 2006, e-mail 
cannot be construed as an NOD.  

Subsequently during the appeal, a March 2009 rating decision 
granted an increase from the 30 percent rating for PTSD to 50 
percent, effective March 10, 2008 (date of letter from a private 
treating clinical psychologist).  Because a claimant is presumed 
to seek the maximum benefit allowable, the grant of an increased 
rating during an appeal, but less than maximum assignable, does 
not abrogate the appeal and the appeal remains pending.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to March 10, 2008, the Veteran's service-connected PTSD 
was manifested nightmares, flashback, poor anger and impulse 
control, irritability, and sleep disturbance and some impairment 
of mood and restriction of affect but no suicidal and homicidal 
ideation, no impairment of his speech or orientation and no 
thought disorder, delusions or hallucinations, or impairment in 
memory or cognitive thought processes. 

2.  Since March 10, 2008, the Veteran's service-connected PTSD 
has been manifested by minimal obsessional rituals but not to the 
extent that they interfere with routine activities, some 
nonspecific homicidal ideation but no suicidal ideation or 
impairment in his thought processes, speech, spatial 
disorientation, and no neglect of personal appearance and 
hygiene; and he does not have near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; and he is able to enjoy pleasurable activities.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
PTSD prior to March 10, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411.  

2.  The criteria for an evaluation in excess of 50 percent for 
PTSD since March 10, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants 
in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided the Veteran with pre-adjudication VCAA notice by 
letter, dated in July 2006.  The notice included the type of 
evidence needed to substantiate the claim for increase, namely, 
evidence of an increase in severity and notice that VA would 
obtain VA and other Federal agency records and that private 
medical records could be submitted or VA could be authorized to 
obtain them.  The notice included information as to 
determinations of effective dates and determinations of 
disability ratings, e.g., the nature, severity, and duration of 
symptoms in relation to a rating schedule as well as possible 
extraschedular evaluation. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of a service 
connection claim, including effective date and degree of 
disability assignable). 

VA must provide notification that to substantiate an increased 
rating claim the claimant should provide or ask VA to obtain 
medical or lay evidence demonstrating a worsening or increase in 
a disability's severity and the effect thereof on the claimant's 
employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  
See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd 
in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 
2009).  Here, the Veteran was provided with notice which 
satisfies these requirements by RO letter in May 2008.  While 
this was after the initial October 2006 rating decision which is 
appealed, it was prior to readjudication of the claim in the 
Supplemental Statements of the Case (SSOCs) in November 2008 and 
March 2009.  

To the extent that there may have been any procedural error in as 
to timing of the notice required by Vazquez, Id., an error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by readjudication.  
Generally see Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (an SSOC is a readjudication even if it states that it is 
not and even if a cover letter states it is a "nonadjudicative" 
decision); see also Prickett, 20 Vet. App. 370, 377-78.   



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran declined the opportunity to 
testify in support of his claim.  The RO has obtained private 
treatment records and his VAOPT records are on file.  He has 
submitted numerous lay statements in support of his clam.  
Moreover, he has been afforded VA examinations for the increased 
rating claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
there has been compliance with the VCAA duty-to-assist 
provisions.  

Background

On VA psychiatric examination in January 2006 the Veteran's claim 
file was reviewed.  He was working in a brokerage firm and was 
currently prescribed Prozac.  He had stopped psychotherapy after 
beginning work full-time but for the last 3 months he had 
returned to counseling.  He complained of vivid flashbacks and 
intrusive images and memories daily.  These were often unprovoked 
but he was especially sensitive to burning smells and loud 
noises, as well as news coverage.  Upon returning from military 
service he had frequent nightmares but these were now less 
frequent, having had only one last month.  He avoided large 
crowds.  He reported having significant anger and irritability.  
He also reported having hypervigilance and sleep disturbance, 
getting only 5 to 6 hours of sleep, and being fatigued during the 
day.  He reported having a significant exaggerated startle 
response. He felt unable to relax because he kept busy in order 
to avoid intrusive memories.  He denied memory disturbance but 
stated that his concentration was always shifting.  He related 
having depression but denied depressive symptoms, which it was 
noted might be in part due to his regular use of psychotropic 
medication.  He had a college degree and was studying to be a 
trader in a brokerage firm which was somewhat difficult but 
overall he enjoyed it and denied any significant problems.  
Socially, he was now closer to his parents.  He believed that a 
recent break-up with a girlfriend was related to his taking out 
his anger on her. He currently socialized with friends on the 
weekends.  Although quite active, it appeared that his PTSD was 
somewhat inhibiting his ability to relax and most likely 
influenced the break-up of his relationship with his girlfriend.  

On mental status examination the Veteran was cooperative.  His 
thought process was goal-directed and linear.  This thought 
content did not include suicidal or homicidal ideation.  There 
was no evidence of auditory or visual hallucinations or 
delusions.  His mood was "okay."  His affect was anxious and 
his judgment and his insight appeared to be fair.  The diagnosis 
was moderate PTSD.  His Global Assessment of Functioning (GAF) 
score was 60.  It was noted that he had prominent intrusive and 
hyperarousal symptoms and that he was extremely busy which might 
be a means of avoidance.  His functioning was not severely 
impaired even though he presented with prominent symptoms of 
PTSD.  He was considered to be competent to manage his funds.  

Numerous lay statements were received in August and September 
2006.  One friend reported that when out socially the Veteran 
would not sit with his back to the door.  His temper was more 
volatile and frequent, and small day-to-day events could send him 
into a rage.  He seemed to have pulled away from relationships.

Family members reported that the Veteran had poor sleep habits 
and needed to stay busy all the time.  Loud noises disturbed him.  
He avoided being in a crowd.  He had also become more aggressive.  
The Veteran's sister wrote that he had flashbacks, increased 
agitation, high anxiety, and uncontrolled outbursts of rage and 
anger.  A friend reported that the Veteran seemed to be on alert 
for something. He had trouble maintaining eye contact during 
conversations and was extremely attentive to his surroundings, 
responding to every noise.  While asleep the Veteran lashed out 
with his limbs, as if dreaming of a fight. 

Another friend, L.B.B., reported that in a public setting the 
Veteran had to sit facing a door to monitor his surroundings for 
potential danger and if unable to do so he became fearful and 
extremely anxious. Loud sounds caused a distressing reaction.  
His life was continually filled with anxiety and heightened 
emotions.  He was unable to maintain a feeling of safety.  He had 
terrifying nightmares and flashbacks, several of which the friend 
had witnessed.  These had caused the Veteran to have erratic 
breathing and heart palpitations.  He could fall asleep at any 
time and often awaken being unaware that he had fallen asleep.  
At times he would switch into "combat" mode and could become 
excessively aggressive and angry.  He could be hypersensitive 
which could lead to episodes of rage.  

Yet another friend, who is an attorney, S.B., stated he had known 
the Veteran for more than 15 years. The Veteran appeared to be in 
a perpetual state of hyperawareness but he could instantly switch 
to a state of deep sleep from which he would awaken only to 
resume his state of hyperalertness.  He was unable to find a 
sense of sustained calm or comfort.  A loud or crowded 
environment substantially heightened his tension level and 
potential for aggression. 

G. S., a licensed clinical psychologist reported in September 
2006 that he treated the Veteran for symptoms and issues related 
to PTSD.  The treatment started in September 2006 and was ongoing 
on a weekly basis.  

VAOPT records show that on mental status examination in January 
2005 the Veteran was alert but his affect was mildly anxious.  
His mood was anxious, with rituals.  He had no suicidal ideation.  
He was fully oriented and his recent and remote memory were 
intact.  He had individual psychotherapy for treatment of PTSD 
from January to June 2005.  In February 2005 his GAF score was 
62.  Other records reflect a diagnosis of obsessive-compulsive 
disorder (OCD).  

On VA psychiatric examination in November 2006 the Veteran's 
claim file was available for review.  Since his military service 
he had had frequent flashbacks and intrusive thoughts about the 
Iraq war, in which he had been a sniper.  He reported symptoms of 
emotional numbing, significant anger irritability, 
hypervigilance, sleep disturbance, and heightened startle 
response.  He complained of some difficulties with concentration 
and attempted to stay busy, like as a method of avoidance and 
this had affected his social relationships to some degree.  

At the time of the current examination his PTSD symptoms appeared 
to be highly similar in quality and severity to those described 
on examination in January 2006. He indicated that he continued to 
experience frequent intrusive thoughts of war and responded to 
these with heightened anxiety, feelings of tension, and 
physiological responses of palpitations and sweaty palms.  He 
reported having more frequent nightmares related to combat and 
reported ongoing distress to reminders, e.g., certain smells and 
hearing others make comments about the military or the Iraq war. 
He attempted to avoid all reminders of the war and avoided 
conversations about it, as these often made him quite upset and 
extremely angry.  He reported responding in severe anger 
outbursts to others for various reasons.  His level of 
irritability was quite severe. He reported that he found himself 
in situations in which he became quite irritability on a daily 
basis. He reported having ongoing difficulties with his sleep, 
and had difficulty falling asleep because his thoughts turned to 
combat experiences.  He related having a significant startle 
response to loud unexpected noises and feeling hypervigilant in 
crowded situations, preferring to sit in a corner at which times 
he felt impending danger.  He also reported problems with 
concentration because when he felt heightened tension and anxiety 
he had difficulty focusing, and this affected his work 
performance.  

The Veteran reported few signs of symptoms of a depressive 
disorder and reported no other symptoms of an anxiety disorder, 
other than a history of OCD, and some recent minor ritualistic 
behavior with no significant consequences. There did not appear 
to have been a remission of symptoms since his last examination.  
He felt that he had abused alcohol upon his initial return from 
Iraq.  He continued to live in his parent's home but was 
attempting to save enough money to live on his own. He had a 
positive relationship with his parents but had some conflict with 
his brother, who also lived with their parents.  He had a number 
of friends from prior to and during his military service and had 
close relationships with them all.  He went to a gym daily and 
spent a good deal of time reading.  He reported no difficulties 
with his activities of daily living.  He continued to be employed 
at the brokerage firm where he had been employed since June 2005, 
as a trading assistant.  He was attempting to take a series of 
seven examinations for the third time in the next few months.  He 
reported that generally he did well at work, although he had some 
trouble focusing and concentrating at times.  He reported that 
when under stress thing went crazy in his head and he would have 
flashbacks.  His boss had told him that he blocked things out and 
that he had difficulties with tunnel vision.  He attended work 
regularly and generally felt that he did a good job.  He had been 
seen in outpatient counseling and for mediations earlier in 2006, 
but he had discontinued these due to his job and his dislike of 
the side effects of medication.  He had recently entered into 
outpatient treatment with a private psychologist for PTSD 
treatment and reported some short-term benefits of treatment.  

On mental status examination the Veteran was casually dressed and 
well groomed. His mood was described as tense and irritable. His 
affect was generally restricted, and he smiled somewhat 
inappropriately at times. He denied suicidal and homicidal 
ideation and there was no evidence of a thought disorder. His 
thought process was logical and goal-directed.  No perceptual 
disturbance was noted. His cognition was not formally tested 
though it appeared to be intact.  His insight and judgment were 
good.  His GAF score was 57, with the highest in the last year 
being from 55 to 60.  It was noted that the Veteran described 
increased concerns regarding his level of irritability and 
tendency to anger outbursts.  Though he reported continued 
employment and generally positive social interactions with 
friends and family, his constant level of activity, and his 
choice of a somewhat violent outlet for his anger, indicated 
ongoing difficulties with avoidance and difficulties finding 
appropriate avenues for his irritability.  He reported some minor 
problems with his employment, although his work had been 
uninterrupted.  He was competent to manage his benefits.  

The Veteran's treating private clinical psychologist reported in 
December 2006 that the Veteran had intense anxiety, hyperarousal, 
intrusive thought, periods of intense anger, difficulty sleeping, 
nightmare, and occasional paranoid experiences.  He had shown a 
good degree of commitment for utilizing and being involved in the 
psychotherapy process.  

In a statement received in August 2007 a friend, A.G., reported 
that he had to be careful when socializing with the Veteran 
because the Veteran had caused disturbances from outbursts in 
places in which they had socialized in the past.  This had 
strained their relationship and the Veteran's relationships with 
others.  This was a concern as to the Veteran's future ability to 
maintain stable social and work relationships.  This also 
affected the Veteran at work and he no longer socialized with 
people at work.  Also, the Veteran had been thrown out of two 
gyms in their area.  He was seen by others as confrontational.  
When speaking, the Veteran would forget the subject matter and go 
off on tangents and forget his main point.  He often had mood 
changes.  Also, his mood seemed to be very often disturbed.  
Another friend, S. B., an attorney, reported in a statement 
received in August 2007 that the Veteran's comments and behaviors 
were a source of concern more now than ever before.  His 
behaviors were increasingly bizarre and worrisome.  He had 
developed an intense drive and obsession with activities that 
were inherently risky, aggressive or even violent and each 
appeared to be rooted in an adversarial nature.  He had spent 
quite a bit of money to have dangerously powerful cars which he 
operated on public streets with little or no regard to traffic 
law or other driver, or even himself.  He had crashed, and 
totaled, two cars.  Similarly, he had an interest in mixed 
martial arts fighting and strength training, at which he trained 
daily.  It was believed that the Veteran had finally become 
unable to contain his serious emotional issues.  

In a March 10, 2008, statement the Veteran's private treating 
clinical psychologist reported that the Veteran had intense 
anxiety and depression as well as symptoms of PTSD. He had 
extreme distress going to public places because he feared that 
his intense rage, short fuse, and inability to trust others 
intentions might cause him to seriously hurt someone.  To cope 
with hypervigilance and recurring disturbing thoughts and 
memories of combat he had turned to drinking excessive and even 
driving under the influence.  He had totaled two cars.  Despite 
treatment, his symptoms remained relatively unchanged.  In the 
summer of 2007 he took a break from therapy after his father 
became ill.  He resumed treatment a few weeks after his father 
died in the fall of 2007, at which time he reported intensified 
symptoms of PTSD in addition to symptoms of depression, i.e., 
intense sadness, difficulty eating, sleeping, and concentrating.  
The symptom which was of concern to the therapist was what the 
Veteran characterized as zoning out, during which he became 
involved in thoughts of defending himself in situations where he 
felt his life was threatened but as to which there was no basis 
in reality for these thoughts nor any real threat to his life.  
There was no basis in reality for his belief that that he could 
be targeted by people who did not like him.  It was felt that 
such paranoid ideation on a regular basis feed into his rage, 
hypervigilance, and homicidal thoughts.  Because he had PTSD, 
depressive symptoms, paranoid ideation, and possible delusions, 
it was certain that his judgment was not fully intact at all 
times.  Therefore, it could be speculated that his GAF score 
possibly fell between 35 and 45.  He presented with impairment in 
reality testing, relationships, and in the areas of mood and 
thinking.  At times he had stated that he was committed to 
seeking help though psychotherapy and consulting with other 
medical professionals if necessary.  

In a June 2008 statement the Veteran's private treating clinical 
psychologist reported that the Veteran had in the past years 
struggled with severe symptoms of anxiety, panic, hypervigilance, 
vegetative symptoms, paranoia, and hypersensitivity.  The 
struggle with these symptoms had impacted his ability to work and 
relate to others in a balanced and comfortable manner.  He 
engaged in many self-defeating behaviors and had been in many 
combative social situations generally caused by paranoia.  As 
such, due to impaired judgment and disturbances in mood and 
abstract thinking, he had suffered impairment socially and 
occupationally.  At this point, despite his hard work in therapy, 
and his commitment to it, his symptoms persisted.  His GAF score 
fell between 35 and 40.  

Multiple lay statements were received in 2008.  A friend and co-
worker, J.R.D., reported that he had known the Veteran for 8 
months and worked with him daily.  The Veteran had a variety of 
severe attitude changes and was hyper-intense, extremely 
reclusive, and had trouble completing even the simplest task in a 
timely manner.  When confronted at work he would become just 
short of going into a rage like tantrum.  He was constantly late 
for work and complained of lack of sleep on various occasions.  

In a letter from A.D., a friend that had known the Veteran for 10 
years, it was stated that stress, anxiety, and depression had 
impacted the Veteran's relationships with his family and friends 
and had caused him to become emotionally disengaged.  He was 
always anxious of his surroundings and had expressed an inability 
to control his emotions.  He had blacked out during spells of 
anger, which could be triggered by a statement or a noise.  He 
was always defensive and had never quite settled back into the 
basic reality of civilian life.  Loud noises could cause extreme 
panic and he had had trouble sleeping due to nightmares and 
flashbacks. His constant battle with his own memory and inability 
to control his emotions could not be handled on his own.  The 
Veteran's mother stated that the Veteran continued to keep busy 
doing things constantly without having a true sleeping pattern of 
rest.  He was unable to sit with company without watching 
entrances and exits.  He was intolerant of having to wait for any 
reason and responded to normal occurrences with loud outbursts of 
verbal abuse.  He would abuse alcohol to forget wartime 
experiences.  He had been unable to focus on studying for a test 
to advance at work.  He had high anxiety levels, increased 
agitation, rage, and anger.  

A friend, S. B., an attorney, reported in a statement received in 
June 2008 that the Veteran had unabated and increasingly 
unpredictable displays of anger, violence, threats of violence, 
and substance abuse.  He had more frequent episodes of risk 
taking behavior while driving and in various public settings 
where others were put at serious risk.  The Veteran had a large 
group of supportive friends and family that had, collectively, 
helped to diffuse countless episodes of dangerous and destructive 
public behavior.  

On VA psychiatric examination in March 2009 the Veteran's claim 
file and medical records were reviewed.  Evidence received since 
his last rating examination appeared to indicate that his 
disability had become worse.  Lay statements demonstrated an 
increase in PTSD symptoms.  Also, statements of the treating 
private psychologist indicate a fall in the Veteran's GAF score 
and indicated that he had struggled with severe anxiety, panic, 
hypervigilance, vegetative symptoms, paranoia, and 
hypersensitivity.  The Veteran reported that he had not had any 
psychiatric hospitalizations or taken any psychotropic 
medications since the last examination but had been seen once a 
week by his private psychologist for PTSD and anger issues.  It 
was indicated that he had not taken psychotropic medications 
since 2004.  He related that his biggest problems were anger and 
an inability to relate to others, especially friends and family.  
His outbursts of anger had shocked his family.  He reported that 
his ability to control his anger and impulse control had 
significantly deteriorated since his last rating examination.  He 
reported feeling numb towards other people's emotions and toward 
his own interpersonal relationships.  He had been dating a woman 
for four months but his anger issues interfered with this 
relationship.  Since his last examination, because of his fear of 
acting out in public and anxiety about his anger, he tended to 
isolate himself more.  He reported that he had recently been 
arrested for harassment of an ex-girlfriend when he threatened 
her because he felt that she was interfering with his current 
relationship with his new girlfriend.  He reported having 
extremely poor impulse control.  He stated that since his last 
examination the frequency of his nightmares had become worse and 
he now had them every night.  Likewise, he had more thoughts of 
harming others but did not have a specific target and, also, he 
was more hypervigilant which interfered with his life every day 
and most of each day.  Also, his avoidance had become more severe 
and he would go out to socialize less than once a month. He 
continued to have the same level of sleep disturbance, sleeping 
only 4 to 6 hours nightly.  It was now more difficult for him to 
fall asleep.  

The Veteran also reported that since his last examination his 
symptoms as to concentration and memory problems had become 
worse.  He felt that there had not been any improvement as to his 
PTSD in the last two years despite treatment but, rather, that 
his symptoms had become worse.  The examiner noted that this 
statement was supported by lay statements and statements from the 
treating private psychologist on file which indicated a visible 
deterioration in the Veteran's well-being in the last two years.  
The Veteran reported having experienced a more intense reaction 
to his father's death two years ago because his was ill-equipped 
to handle the experience due to his PTSD.  Combined with his pre-
existing PTSD symptoms, the Veteran felt that all of his symptoms 
had dramatically worsened since his father's death and he was 
unable to cope with his condition effectively.  

It was reported that the Veteran was working full-time at a 
brokerage firm but felt that since his last examination his 
relationships with co-workers had deteriorated to a level that he 
was no longer invited to any social events.  He isolated himself 
and sat quietly in his office and did not interact with co-
workers, as he had in the past.  He reported that due to PTSD, 
since his last examination, he did not attend work between 10 to 
15 days just because he felt that he could not deal with 
interpersonal interaction but he continued to perform well at 
work and continued to work full-time.  He reported that his 
relationship with his family had deteriorated since the last 
examination and he had less contact with them but continued to 
live with his mother and brother.  He was able to maintain a fair 
relationship with them.  Likewise, he felt that his social 
relationships had become worse since the last examination because 
he no longer called his friends and hardly interacted with them. 
This was because he was worried about outbursts of anger and how 
easily he frustrated them.  He tended to go out socially only 
once a month with his friends.  Since the last examination there 
had been no significant change in his drinking habits and he 
denied any substance abuse.  He denied suicidal ideation.  He 
reported that he did not have a history of violence or assault, 
prior to his 2006 examination, but his current deterioration in 
anger and impulse control had led to the current charges filed by 
his ex-girlfriend.  He reported that he was able to engage in 
pleasurable activity.  He exercised regularly, six days a week, 
and attended mixed martial art classes 4 to 5 times weekly. He 
also found pleasure in snow-boarding and golfing. Overall, he 
reported a significant decrease in his ability to interact with 
family and friends, and an increase in other PTSD-related 
symptoms, e.g., hypervigilance, avoidance, and increase in 
frequency of nightmares.  The examiner stated that it was notable 
that the Veteran was still able to engage in pleasurable 
activities and was able to have some level of interpersonal 
relationship with a female companion, and hold a full-time job. 

On mental status examination the Veteran was cooperative and 
fully oriented.  His speech was normal and he made good eye 
contact. His mood was sad and anxious. His affect was restricted. 
He denied suicidal ideation, intent or plans but endorsed some 
anger issues of homicidal ideation but did not have a specific 
target.  Rather, he felt that sometime he became so enraged that 
he could hit someone or kill someone.  He had never acted on this 
ideation and had never had a specific plan.  His thought 
processes and thought content were linear and goal-directed.  He 
had no signs of psychosis and denied auditory and visual 
hallucinations.  He reported having very poor impulse control and 
felt overwhelmed by anger.  His memory and concentration seemed 
to be impaired, according to the Veteran, but his cognitive 
ability was not formally tested.  His insight and judgment were 
impaired due to his lack of ability to manage his anger and 
frustration appropriately. 

The assessment was that the Veteran continued to exhibit PTSD 
symptoms, including recurrent intrusive distressing recollections 
of wartime events, especially via nightmares.  He had avoidant 
symptom as shown by markedly diminished interest in participation 
in significant activities, feeling detached and estranged from 
others, and having a restricted range of affect.  Also, he had an 
inability to have a strong loving relationship.  He also avoided 
large crowds and places that might cause him to have flashbacks.  
He continued to have persistent symptoms of increased arousal, 
irritability, anger, difficulty falling asleep, and 
hypervigilance.  These symptoms interfered significantly with his 
everyday life.  

The diagnoses were chronic PTSD and alcohol abuse, in remission.  
His GAF score was 47 and the highest it had been in the last year 
was 50.  The examiner reported that since the last rating 
examination the Veteran reported a deterioration in his ability 
to function.  His psychiatric symptoms seemed to have become 
worse, with more frequent flashbacks, more intense avoidance, and 
most disturbing was his hypervigilance through anger which 
appeared to take the most toll on his life.  It was evident, 
through the examination and documentation on file, that he now 
suffered to a greater extent from his PTSD.  The death of his 
father had resulted in an increase in frustration and anger 
associated with his PTSD and in depression.  However, although it 
appeared that his symptoms had increased and their interference 
with his life continued to grow significantly since the last 
examination, he was still able to hold a full-time job and engage 
in some pleasurable activities and was also able to maintain some 
relationship with a female companion.  However, those 
relationships seemed to be impacted significantly by his PTSD.  
It appeared that his life was affected from between a moderate to 
a severe level by his PTSD.  He was competent to manage his 
benefits by himself.  

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings."  Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged 
ratings during the appeal of any increased rating claim).   

PTSD Rating Criteria

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the 
frequency, severity, and duration of psychiatric symptoms as well 
as the length and capacity for adjustment during periods of 
remission.  While consideration is given to the extent of social 
impairment, a psychiatric rating will not be assigned solely on 
the basis of social impairment.  

Under 38 C.F.R. § 4.130, DC 9411, the General Rating Formula for 
Mental Disorders, sets forth the criteria for a rating of 50 
percent for PTSD and these are occupational and social impairment 
with reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships. 

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

It is noted that the use of "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are intended to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Rating 
Schedule.  Instead, VA must consider all symptoms of a veteran's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  

Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).   

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed person avoid friends, 
neglects family, and is unable to work).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or serious impairment 
in social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with co-workers).  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM- IV).  

Neither the number of symptoms, nor the type of symptoms, nor the 
GAF score controls in determining whether the criteria for a 
higher rating have been met.  It is the effect of the symptoms, 
rather that the presence of symptoms, pertaining to the rating 
criteria that determines the rating.  

PTSD Prior to March 10, 2008

Prior to March 10, 2008, the Veteran had essentially worked 
continuously for many years.  He complained of impaired sleep 
from nightmares and flashbacks but did not take psychotropic 
medication for an extended period of time and did not genuinely 
endorsed suicidal or homicidal ideation and he did not have 
impaired speech, memory impairment or judgment.  He had been 
fully oriented and had no thought disorder, delusions or 
hallucinations which would warrant a rating in excess of 30 
percent.  

The Veteran's difficulties establishing effective work and social 
relationships, primarily due to poor anger and impulse control, 
is encompassed in the 30 percent rating but, overall, he had not 
displayed the signs, symptoms or manifestations of psychiatric 
disability which warranted a rating in excess of 30 percent.  
This is corroborated by the GAF scores which range from 55 to 62, 
indicating at most only moderate difficulty in social and 
occupational functioning.  



PTSD Since March 10, 2008

The criteria for the next higher rating, 70 percent, have not 
been met because there is no showing of occupational and social 
impairment with deficiencies in most areas, such as judgment, 
thinking, or mood, due to such symptoms of PTSD as obsessional 
rituals which interfere with routine activities.  This is true 
despite the clinical notations that the Veteran is unable to 
control his anger and irritability, that he needs to keep busy as 
a means of avoidance, and when in public he remains 
hypervigilant.  Further, there is no impairment in his speech or 
orientation nor any neglect of his hygiene or appearance.  Also, 
while he complains of decreased ability to maintain focus and 
concentration, it is not shown that he has any impairment in his 
memory.  He is somewhat socially isolated and has some impairment 
in his relationships with co-workers, friends, and family but 
there is no significant impairment in the Veteran's activities of 
daily living due to his PTSD and he has been able to maintain a 
social relationship with a female companion and others, has also 
been able to maintain full-time employment, and he is able to 
enjoy pleasurable activities.  

Consistent with this are the multiple GAF scores which ranged 
from 35 to 47 showing that while his symptomatology has become 
worse since the death of his father and has fluctuated, but the 
range is shown only to represent no more than serious impairment.  
These scores are not indicative of impairment which warrants a 70 
percent disability rating. 

Thus, the Board concludes that the record as a whole does not 
show persistent symptoms that equal or more nearly approximate 
the criteria for an evaluation higher than 30 percent for the 
service-connected PTSD at any time prior to March 10, 2008, or 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 50 percent for the 
service-connected PTSD since March 10, 2008.  Hart, supra.  In 
other words, the Veteran's PTSD has been no more than 30 percent 
disabling prior to March 10, 2008, or more than 50 percent 
disabling since then, so the rating cannot be  further "staged" 
because these disability evaluations are the greatest level of 
functional impairment during the relevant time frames.  

Extraschedular Rating Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if so, no extraschedular referral is 
required.  Second, if inadequate, determine whether there is an 
exceptional disability picture considering such related factors 
as marked interference with employment (but not marked 
interference obtaining or retaining employment) or frequent 
periods of hospitalization.  Third, if the rating criteria are 
inadequate and the related factors are present, the case must be 
referred for a determination of whether an extraschedular rating 
should be assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA 
Gen. Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 
2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's PTSD.  
There is no evidence of frequent periods of hospitalization for 
PTSD and there is also no evidence of marked interference with 
employment.  Thus, the disability picture is contemplated by the 
Rating Schedule, and the assigned schedular evaluation is 
adequate.  So, the criteria for submission for consideration of 
an extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b). 








ORDER

A rating for PTSD greater than 30 percent prior to March 10, 
2008, and to a rating in excess of 50 percent thereafter is 
denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


